Order entered July 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00306-CV

                    TYVON C. SMITH, ET AL., Appellants

                                        V.

YELLOWFIN LOAN SERVICING CORP., AS SUCCESSOR IN INTEREST
      TO HOMETRUST MORTGAGE COMPANY, Appellee

                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                       Trial Court Cause No. 1156795

                                     ORDER

      Before the Court is appellee’s June 30, 2021 amended motion for an

extension of time to file its brief on the merits “until at least Thursday, July 22,

2021.” Because appellee’s brief is currently due on July 22, 2021, we DENY the

motion as moot.


                                             /s/   KEN MOLBERG
                                                   JUSTICE